Case 1:20-cv-00027-PLM-SJB ECF No. 75, PageID.615 Filed 03/16/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DANIEL WILLIAM RUDD,                          )
                          Plaintiff,          )
                                              )     No. 1:20-cv-27
-v-                                           )
                                              )     Honorable Paul L. Maloney
GREGORY C. PITTMAN,                           )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 16, 2021                                          /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
